Case 2:20-cv-00304-JRG-RSP Document 8 Filed 01/07/21 Page 1 of 1 PageID #: 45




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 DANIELLE BLOODWORTH,                           §
                                                §
       Plaintiff,                               §
                                                §
 v.                                             §        Case No. 2:20-cv-00304-JRG-RSP
                                                §
 UNITED STATES OF AMERICA,                      §
                                                §
       Defendant.                               §

                                            ORDER

       Defendant United States of America previously filed a Motion to Dismiss (Dkt. No. 5.)

Magistrate Judge Payne entered a Report and Recommendation (Dkt. No. 7), recommending grant
   .
of United States of America’s Motion to Dismiss. Because no objections have been filed and

because of the reasons set forth in the Report and Recommendation, the Recommendation is

ADOPTED. It is therefore ORDERED that the Motion to Dismiss (Dkt. No. 5) is GRANTED.

It is further ORDERED that the above-captioned matter is hereby DISMISSED WITHOUT

PREJUDICE for lack of subject-matter jurisdiction, lack of personal jurisdiction, and insufficient

service of process.

      So ORDERED and SIGNED this 7th day of January, 2021.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
